Citation Nr: 0122115	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  97-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a seborrheic 
dermatitis, including on the basis of exposure to herbicides 
in service.  

2.  Entitlement to service connection for peripheral 
neuropathy, including on the basis of exposure to herbicides 
in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
March 1969.  His medals include the Vietnam Service Medal and 
Vietnam Campaign Medal, and his military occupational 
specialty was a stock clerk.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
in which the RO denied the veteran's claims of entitlement to 
service connection for a skin disorder and peripheral 
neuropathy based on exposure to herbicides.  The veteran 
appealed and requested a hearing at the RO before a local 
hearing officer.  Thereafter, the veteran failed to appear 
for his scheduled hearing in September 1997.  In an April 
2000 decision of the Board, the case was remanded to the RO 
to obtain and associate the veteran's service medical records 
with the claims folder.  The requested development was 
completed and the case has now been returned to the Board for 
further appellate consideration.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309, 310 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
service discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Service 
connection may also be granted for an organic disease of the 
nervous system, including peripheral neuropathy due to 
disease, if manifested to a compensable degree within the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

The service medical records reveal no clinically documented 
complaints or findings of a skin disorder or peripheral 
neuropathy.  

Private treatment records in October 1995 reflect that the 
veteran complained of numbness and tingling in his feet.  He 
was also complaining of pain in both feet.  

Private treatment records from West Penn Orthopedics in 
October 1995 are significant for a diagnosis of bilateral 
plantar fasciitis and symptoms consistent with vascular 
claudication or possible Achilles' tendonitis.  

On VA examination of the peripheral nerves in December 1996, 
the veteran reported a history of numbness, tingling, and 
pain in both feet, primarily in his heels.  On examination, 
the veteran's feet were observed to be normal in appearance 
with palpable arterial pulses.  Pin prick sensation was 
intact and temperature of the feet was noted to be normal.  
All foot motor movements were within normal limits, and there 
was no evidence of heel pain on palpation or percussion.  
Mild pain was elicited on palpation of the forefoot; there 
was no Achilles tenderness.  There were no varicosities noted 
in the lower extremities.  X-rays of both feet showed a large 
posterior spur at the insertion of the Achilles tendon, 
bilateral calcaneal spurs, greater on the right side, and 
posterior talar process of the right ankle.  Peripheral 
neuropathy was not diagnosed.  

On VA examination in December 1996, the veteran reported a 
history of pimples on his toes, a rash on his shoulder and 
flaking skin on his scalp and chest.  He reported past 
treatment with a private dermatologist in the 1980's and 
indicated that he was prescribed special lotions and shampoos 
to use which were helpful for a short time.  On examination, 
the veteran had white flaky scalp dermatitis along his hair 
line and ear areas.  There was mild scalp erythema.  On his 
abdomen, there were numerous reddened pinpoint spots; the 
same type of spots were noted on the veteran's upper anterior 
chest and forearms, but they were much less pronounced.  The 
diagnostic impression was seborrheic dermatitis of the scalp.  

On VA dermatological examination in September 1997, the 
veteran reported the onset of a skin rash on his trunk and 
legs in 1985.  He reported using a cream to treat constant 
itching; he said the itching flares up if he does not use the 
cream.  The veteran indicated that he still gets pimples and 
has increased problems with his skin when it is hot and 
humid.  He described itching and flaking of his skin.  On 
examination, there was no evidence of a current rash 
involving the trunk or the extremities, but there was some 
evidence of a skin disorder on the scalp, both ears and both 
eyebrows.  The VA examiner noted some exfoliation and 
crusting between and along the veteran's eyebrows.  There was 
no evidence of any associated systemic or nervous 
manifestations.  The diagnostic impression was seborrheic 
dermatitis.

Seborrheic dermatitis is not a disease for which the 
regulations provide a presumption of a relationship to Agent 
Orange exposure.  Acute and subacute peripheral neuropathy 
is, by regulation, presumptively related to Agent Orange 
exposure, providing it is a transient peripheral neuropathy 
that appears within weeks or months of exposure and resolves 
within two years of the date of onset.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) and Note 2 (2000).  

In logic and by regulation, if the veteran were shown to have 
peripheral neuropathy now, it could not be considered to be 
the acute or subacute peripheral neuropathy covered by the 
regulations and the regulatory note cited above.  Inasmuch as 
the disorders for which service connection is being sought 
cannot be considered presumptively related to Agent Orange 
exposure, the veteran's exposure to Agent Orange in Vietnam, 
likewise may not be presumed.  His exposure would have to be 
established by the evidence of record in this particular 
case.  McCartt v. West, 12 Vet. App. 164 (1999).  

However, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 (e) does not preclude him 
from establishing service connection by way of proof of 
actual direct causation.  The veteran may attempt to 
establish his claims through the submission of an independent 
medical opinion which is deemed by the RO or the Board to be 
persuasive of the position that the veteran's peripheral 
neuropathy and skin disorder are, in all likelihood, 
attributable to service.  Cf. Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  


In addition, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well-grounded.)  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

As the case is currently developed, there is no evidence of a 
diagnosis of peripheral neuropathy in the claims folder.  The 
veteran has been diagnosed with a skin disorder, but there is 
no medical opinion which has related the veteran's skin 
disorder to service, either based on exposure to herbicides 
or on the basis of direct service connection.  However, in 
light of the new provisions contained in the Veterans Claims 
Assistance Act, particularly with respect to notice and duty 
to assist requirements, the Board finds that a remand is 
required for compliance with the new law.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:  

1.  The veteran should be asked whether 
he has received any treatment for 
peripheral neuropathy or for a skin 
disorder since discharge from service, 
other than as reflected by the evidence 
set forth above.  Based on his response 
and with appropriate authorizations, the 
RO should obtain a copy of all pertinent 
medical records from the identified 
source(s) or facility(ies).  All records 
should be associated with the claims 
folder.  If the RO is unable to obtain 
records from any source(s) identified by 
the veteran, he should be so notified.  

2.  The RO should accord the veteran an 
opportunity to submit evidence that he 
had actual exposure to herbicides (Agent 
Orange) while in Vietnam.  The RO should 
assist him in obtaining any evidence 
identified.  Thereafter, the RO should 
determine whether the veteran had Agent 
Orange exposure in service, pursuant to 
McCartt, supra.  

3.  Thereafter, the veteran should be 
afforded VA neurological examination to 
determine whether the veteran has 
peripheral neuropathy.  All clinical 
findings should be reported in detail and 
the claims folder must be made available 
to the examiner for review.  Based on the 
examination of the veteran and review of 
the claims folder, the VA examiner should 
provide a medical opinion in response to 
the following questions: (a) Does the 
veteran have peripheral neuropathy? (b) 
If the answer to (a) is yes, is it at 
least as likely as not that the veteran's 
peripheral neuropathy had its onset in 
service?  (c) Is it at least as likely as 
not that the veteran's peripheral 
neuropathy was manifest within the first 
post-service year? (d) If the veteran is 
determined by the RO to have had Agent 
Orange exposure in service, the physician 
should respond to the following question: 
Is it at least as likely as not that any 
current peripheral neuropathy is related 
to Agent Orange exposure, which the 
evidence shows the veteran to have had 
during service?  

4.  Thereafter, the RO should schedule 
the veteran for a further VA 
dermatological examination.  All clinical 
findings should be reported in detail and 
the claims folder must be made available 
to the examiner for review.  Based on the 
examination of the veteran and review of 
the claims folder, the VA examiner should 
provide a medical opinion in response to 
the following questions: (a) Is it at 
least as likely as not that any diagnosed 
skin disorder, including seborrheic 
dermatitis, had its onset in service?  
(b) If the veteran is determined by the 
RO to have had Agent Orange exposure in 
service, the physician should respond to 
the following question: Is it at least as 
likely as not that any current seborrheic 
dermatitis is related to Agent Orange 
exposure, which the evidence shows the 
veteran to have had during service?  

5.  Thereafter, the RO should again 
review the veteran's claims of 
entitlement to service connection for 
peripheral neuropathy and for seborrheic 
dermatitis, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond thereto before the case is 
returned to the Board.  

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


